Title: To James Madison from Dutee J. Pearce, 11 November 1812 (Abstract)
From: Pearce, Dutee J.
To: Madison, James


11 November 1812, Newport. Although unknown to JM personally, requests the president’s attention to the subject matter of this letter. Suggests that David Barnes’s office as district judge should be filled by “one who is a Republican in principle & in action, & friendly to the present Administration; & one who will not Lean in his Decision one way nor the other, whether the United States, or an individual is a party to the Action that may come before him.” Points out that David Howell of Providence and Asher Robbins of Newport are the two competitors for this office. “The former is now District Attorney & his son in Law, Marshall & his son Senator in Congress. If the talents of these two men were equal I see no reason why one family should monopolize all the offices of trust or emolument. Mr Howell is a Man to be sure who is well read in the Law. But his practice for the last fifteen Years has been confined to the Duties of the office of District Attorney & to the Discharge of these important Duties, he would have been totally inadequate, had he not received the aid of Mr. Robbins in every Case of weight & of Consequence. Mr Howell is very often erroneous in his opinions, capricious in his Nature & is scarcely ever confirmed in his own Judgement unless he is convinced that it coincides with the Judgement of another man.”
Expresses his belief that Robbins is second to no writer in Rhode Island, the productions of his pen having filled the columns of most of the Republican newspapers of New England. Refers JM particularly to “his remarks under the signature of Franklin.” Explains that as a lawyer Robbins “holds the first Rank & has been highly complimented for his argumentative powers by the Supreme Court at Washington.” “His talents are not yet on their wane nor have they reached their zenith. Should the Life of Mr Robbins be protracted to any Considerable Length of Time, He will undoubtedly become one of the first jurists in the United States. I have no hesitation in saying that there is No comparison between the two men on the score of abilities & the appointment of Mr Robbins would be more conducive to the interest of the Republican party in this State & perhaps in the United States. And whether the District Judge resides in this Town or in the Town of Providence is a matter which I conceive to be of little. The admiralty Business of this Town is Greater than that of all the other parts of the state in the aggregate & always will be in a time of War, owing to causes too obvious to be mentioned. I would only observe that the Town of Providence has now nearly all the offices of the General & State Government.”
